Citation Nr: 1118568	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  08-06 315	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for residuals of a broken nose, to include a deviated septum.

2.  Entitlement to service connection for residuals of a detached retina.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from April 1957 to May 1961.

This appeal to the Board of Veterans Appeals (Board) arises from a June 2007 rating action that denied service connection for residuals of a broken nose, to include a deviated septum, and for residuals of a detached retina.

In November 2008, the Veteran at the RO testified at a Board videoconference hearing before the undersigned Veterans Law Judge in Washington, D.C.

By decision of February 2009, the Board remanded this case to the RO for further development of the evidence and for due process development.

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  The VA will notify the appellant when further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010)) includes enhanced duties to notify and assist claimants.    

Considering the record in light of the duties imposed by the VCAA and its implementing regulations, the Board finds that all notice and development action needed to fairly adjudicate the claims on appeal has not been accomplished.

The Veteran contends that he suffers from residuals of a broken nose, to include a deviated septum, and residuals of a detached retina that had their onset in service when he was punched in the face by a fellow airman.

A review of the evidence discloses that Norman D. Radtke, M.D., treated the Veteran for right vitreous degeneration and hemorrhage in July 1994, and for repair of a detached right retina and vitreous hemorrhage in August 1994.  March 2006 VA outpatient records noted a history of the Veteran having been punched in the right eye.

At the November 2008 Board hearing, the Veteran testified that his treating physicians, including Dr. Radtke, had related his current eye and nasal problems to the inservice traumatic incident wherein he was struck in the eye.  

A VA hearing officer has a regulatory duty to suggest the submission of evidence which a claimant may have overlooked, and which would be of advantage to his position.  38 C.F.R. § 3.103(c)(2) (2010); see also Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010) (the lack of medical evidence in the record addressing a nexus between an appellant's disability and an inservice event or injury gives rise to the possibility that evidence has been overlooked; a Board hearing officer should suggest that the appellant secure and submit this evidence if he could, and failure to do so is error); Costantino v. West, 12 Vet. App. 517, 520 (1999) (a remand is appropriate where a hearing officer did not advise a claimant to submit relevant evidence).  

Under the circumstances, the Board finds that the RO should contact the Veteran and request him to identify physicians other than Dr. Radtke who have related his eye and nasal problems to the inservice traumatic incident, and provide him an opportunity to obtain and submit written medical nexus opinions from all of them including Dr. Radtke.  The RO should obtain any additional evidence for which the appellant provides sufficient information and authorization following the procedures prescribed in 38 C.F.R. § 3.159.  

On remand, the RO should also obtain copies of all records of outstanding treatment and evaluation of the Veteran for eye and nasal problems at the Louisville, Kentucky VA Medical Center (VAMC) and the Louisville-Shively, Kentucky VA outpatient clinic from 2008 up to the present time.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration thereof, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As noted above, efforts to obtain Federal records should continue until either the records are received or notification is provided that further efforts to obtain such records would be futile.  See 38 C.F.R. § 3.159(c)(1).  

The action identified herein is consistent with the duties imposed by the VCAA.  However, identification of specific action requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED to the RO via the AMC for the following action:

1.  The RO should obtain copies of all records of outstanding treatment and evaluation of the Veteran for eye and nasal problems at the Louisville, Kentucky VAMC and the Louisville-Shively, Kentucky VA outpatient clinic from 2008 up to the present time.  In requesting these records, the RO should follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims folder.

2.  The RO should contact the Veteran and request him to obtain and submit from Dr. Radtke and other identified physicians any medical opinion linking any eye and nasal disability to his military service, to include the incident wherein he claimed to have been struck in the eye by a fellow airman.

3.  If any records sought are not obtained, the RO should notify the appellant and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

4.  To help avoid future remand, the RO must ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims on appeal in light of all pertinent evidence and legal authority.  
 
6.  If any benefit sought on appeal remains denied, the RO must furnish the Veteran and his representative an appropriate Supplemental Statement of the Case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims folder is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The appellant needs take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate timeframe.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the U.S. Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

